Citation Nr: 1640028	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  12-18 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to burial benefits in excess of the non-service-connected burial allowance. 


WITNESSES AT HEARING ON APPEAL

Appellant, her brother, and J.S.


ATTORNEY FOR THE BOARD

A. Fagan, Counsel



INTRODUCTION

The Veteran had active service from March 1966 to February 1968.  He died in September 2008.  The appellant is claiming benefits as the Veteran's surviving spouse. 

This matter initially arose before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the RO in Milwaukee, Wisconsin.  The RO in Detroit, Michigan currently has jurisdiction over the appellant's claim.

In January 2013, the appellant testified at a hearing conducted by a Veterans Law Judge who is no longer employed by the Board.  A transcript of the hearing has been associated with the Veteran's electronic claims folder.

The hearing transcript shows that a representative for the appellant could not make it to the hearing because of weather conditions.  At the January 2013 hearing, the appellant testified on the record and submitted a signed statement indicating that she wished to proceed with the hearing without representation.  The Veterans Law Judge also afforded the appellant the opportunity to have her representative submit and additional argument on her behalf.  See the hearing transcript, page 12.  However, the Board notes that the representative had only been appointed to represent the Veteran before his death.  The appellant has not appointed any representative to represent her.  Accordingly, no representative has been listed on the cover page of this decision.

The Board remanded this matter in March 2014 for issuance of a statement of the case (SOC) which was done in May 2015.  While the appellant did not file a timely substantive appeal following issuance of the May 2015 SOC, the Board observes that in an earlier June 2012 VA Form 9, she presented argument on the issue of entitlement to additional burial benefits.  She also provided testimony on the issue before the Board in January 2013, and in February 2016, the AOJ certified the issue on appeal.  Thus, the Board accepts jurisdiction over that issue.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

In a June 2016 letter, the appellant was notified that the Veterans Law Judge who presided over the January 2013 hearing was no longer a member of the Board and that she is entitled to request a new Board hearing before a currently sitting member of the Board pursuant to 38 C.F.R. §§ 19.3 and 20.707.  She was further notified that is she did not respond within 30 days, the Board will presume that she does not want another hearing.  Accordingly, as it has been over 30 days, and the appellant has not responded to the June 2016 letter, the Board will proceed with the appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The cause of the Veteran's death in this case as shown on the death certificate was acute cerebral infarction (CVA [cerebral vascular accident]) due to or as a consequence of hypertension due to or as a consequence of diabetes due to or as a consequence of tobacco abuse.  Service connection was not in effect for any disabilities at the time of the Veteran's death.  In a March 2014 decision, the Board denied death benefits, including service connection for the cause of the Veteran's death, on the basis that the appellant is not a surviving spouse as defined by VA laws and regulations.  

The appellant has has been awarded nonservice-connected burial benefits, but she contends that she is entitled to service-connected burial benefits because she claims that the Veteran told her he had served in Vietnam and was exposed to Agent Orange and she indicated at the hearing before the Board that service connection for the Veteran's diabeties was therefore warranted based on that exposure.
In its denial of service-connected burial benefits, the RO stated that the service department verified that the Veteran did not servied in the Republic of Vietnam.  The Board notes that the Veteran's DD Form 214, Armed Forces of the United States Report of Transfer or Discharge, does not reflect any awards indicative of service in Vietnam, although it does indicate foreign service of one year and 5 months in Europe.  In addition, on his August 2006 application for non-service-connected pension, the Veteran did not answer the question, "Did you serve in Vietnam?"  In requesting verification of service from the NPRC in August 2006, the RO did not ask for verification of Vietnam service.  Therefore, the only personnel document of record relevant to Vietnam service is the DD Form 214.

In order to be certain that the Veteran did not serve in the Republic of Vietnam, the Board concludes that remand is necessary for the RO to request the Veteran's complete military personnel file and specifically request verification through the NPRC regarding possible service in Vietnam.  Documentation of the NPRC response should be placed in the claims file.

In addition, on remand, the RO should provide the appellant the opportunity to formally appoint a representative since, as noted in the Introduction, the Veteran's representative did not complete the appropriate paperwork to represent the appellant.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's complete military personnel file and specifically request verification through the NPRC or other appropriate facility regarding whether the Veteran had service in Vietnam.  Documentation of the NPRC response should be placed in the claims file.

2.  Provide the appellant the opportunity to formally appoint a representative since, as noted in the Introduction, the Veteran's representative did not complete the appropriate paperwork to represent the appellant.

3.  Readjudicate the claim for entitlement to burial benefits in excess of the non-service-connected burial allowance.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


